Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/591,249 has claims 1-20 pending filed on 10/02/2019; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/591,249. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 10/02/2019 and 11/15/2019 are accepted for examination purposes



Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated October 2, 2019 and March 15 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner are attached to the instant office action.


OBJECTIONS

Claim Objections
Claim 1
The Claim 1 is objected to because of the following informality:
	The Claim 1 states “… determine a catch-up time for applying the redo data to the standby database baased at least in part on the number of operations …”.  The word “baased” is incorrectly spelled.  It should be “based”.  Please correct the claim 1 wordings.  
For this office action, examiner assumes the wordings ““… determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations …”  in the claim 1.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US PGPUB 20200364194) in view of Lee et al (US PGPUB 20180246945) and in further view of Thanasekaran Vijayan (US PGPUB 20200403921). 

As per claim 1:
Rao teaches:
“A database system for managing a first primary database, a second primary database, and a standby database, comprising” (Paragraph [0020] and Paragraph [0257] (system for migrating database management systems (DBMS) applications which includes migrating data comprising primary data, secondary data and failover site data))
 “a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the database system to perform operations comprising” (Paragraph [0059] (comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors)) 
“monitor an activity of the first primary database” (Paragraph [0110] (monitors the status of some or all information management operations)) 
“migrate a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device))
“determine redo data corresponding to the activity, wherein the redo data has an associated redo rate” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage)) 
“replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform” (Paragraph [0160] (a replication copy can be a mirror copy, for instance, where changes made to primary data are mirrored or substantially immediately copied to another location)). 

 
Rao does not EXPLICITLY discloses: determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time. 
However, Lee teaches:
“determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0075] (the speed with which a data system responds to a request from a user or an application may be dependent on many factors, but all systems are limited in the number of requests they can handle in a given period of time and when this happens, average throughput goes down)).
Also, Thanasekaran teaches:
“and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time” (Paragraph [0313] and Paragraph [0314] (throttling manager may read bandwidth values from shared memory area, which bandwidth values may have been previously updated to new values based on other conditions present in the client computing device and which may free up bandwidth for other data streams  that are still operating for other ongoing jobs)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Lee and Thanasekaran for “determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time” as The database operations are responsive to one or more requests for database operations in a workload replay file that is capable of being replayed to recreate new requests based on the captured requests (Lee, Paragraph [0009]) and the throttling manager may allocate and manage the available bandwidth across various jobs and their constituent data streams across the several data agents and/or media agent (Thanasekaran, Paragraph [0019]).  
Therefore, it would have been obvious to combine Rao, Lee and Thanasekaran.

As per claim 2:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 1 above. 
Lee further teaches:
“the catch-up time corresponds to a dynamic estimate of time to complete the number of operation” (Paragraph [0052] (the data provisioning server can provide enterprise information management and enable capabilities such as data provisioning in real time and batch mode, real-time data transformations, data quality functions and adapters for various types of remote sources)).

As per claim 3:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“and determine a redo rate generation rate over a second time period” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage)).
Also, Lee further teaches:
 “determine the catch-up time exceeds a threshold” (Paragraph [0010] (conditions can require that a lag between a primary database system and a second database system not exceed a threshold))
“determine an average apply rate over a first time period” (Paragraph [0012] (generating average throughput for a database system to simulate high workloads)).


As per claim 4:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 3 above. 
Thanasekaran further teaches:
“in which the instructions for throttle the migration of the portion includes instructions to dynamically adjust the migration” (Paragraph [0019] (a solution that provides intelligent local management of data stream throttling in data movement operations where it dynamically allocates and re-allocates bandwidth to data streams used by ongoing jobs))
“the portion based at least based in part on a status of a traffic light” (Paragraph [0105] (monitoring completion of and providing status reporting (traffic light) related to secondary storage operations))
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0097] (executing computer instructions and performs the functions described by the storage manager)).
Also Rao teaches:
 “set a status of the traffic light status based at least in part on whether the apply rate is less than the redo rate” (Paragraph [0070]  and Paragraph [0189] (the master storage manager may track status by receiving periodic status updates from the storage managers, may store status information and other information regarding its associated storage operation including a period in which the data object is modified and a time period, in which the data object is migrated to secondary or long term storage)).


As per claim 5:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 4 above. 
Thanasekaran further teaches:
“wherein the status includes a number of throttle states corresponding to different amounts of throttling the migration” (Paragraph [0334] (provides the current status of each stream according to the throttling manager for data streams that are active which are actively transferring data (migration))).

As per claim 6:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 4 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“determine a sequence of operations corresponding to the migration of the portion of the first primary database to the second primary database” (Paragraph [0122] (data agent is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations, the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device to secondary device))
“and scale a performance of the sequence of operations based on the traffic light” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).

As per claim 7:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 4 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“determine a sequence of operations corresponding to the activity of the first primary database” (Paragraph [0122] (the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device))
“and scale execution of the sequence of operations based at least in part on the traffic light” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).

As per claim 8:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
 “determine a redo rate generation rate over a second time period” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage))
“provide a traffic light having a status based at least in part on whether an average apply rate over a first time period is less than an average redo generation rate over a second time period” (Paragraph [0070]  and Paragraph [0189] (the master storage manager may track status by receiving periodic status updates from the storage managers, may store status information and other information regarding its associated storage operation including a period in which the data object is modified and a time period, in which the data object is migrated to secondary or long term storage))
“and scale, based at least in part on the status, a selected one or more of:
the migration of the portion of the first primary database to the second primary
database, or the activity of the first primary database” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).
Also, Lee further teaches:
“determine an average apply rate over a first time period” (Paragraph [0122] (the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device)).

As per claim 9:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
 “provide a traffic light having a status” (Paragraph [0189] (the master storage manager may also track status by receiving periodic status updates from the storage managers))
“and scale, based at least in part on the status, the migration of the portion of the first primary database to the second primary database” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).
Also, Lee further teaches:
 “determine an apply lag trend during the migration of the portion of the first primary database to the second primary database” (Paragraph [0122] (the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device))
“compare the catch-up time to the apply lag trend” (Paragraph [0122] (the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device))
“based at least in part on the comparison between the apply lag trend and the catch-up time” (Paragraph [0010] (conditions can require that a lag between a primary database system and a second database system not exceed a threshold)).

As per claim 10:
Rao, Lee and Thanasekaran teach the database system as specified in the parent claim 1 above. 
Thanasekaran further teaches:
“in which the first primary database is to store data for multiple organizations” (Paragraph [0060] (each client computing device may have one or more applications executing thereon which generate and manipulate the data that is for multiple affiliated organizations))
“and wherein the migration of the portion of the first primary database to the second primary database comprises migration of data associated with a selected organization of the multiple organizations” (Paragraph [0060], Paragraph [0151] and Paragraph [0154] (migration or other movement of data with copying primary data to certain other types of secondary database for multiple organizations)).

As per claim 11:
Rao teaches:
“A method for managing a first primary database, a second primary database, and a standby database, comprising” (Paragraph [0020] and Paragraph [0257] (methods for migrating database management systems (DBMS) applications which includes migrating data comprising primary data, secondary data and failover site data))
“monitoring an activity of a selected one or more of the first primary database, the second primary database, or a logical database corresponding to selected portions of multiple databases” (Paragraph [0110] and Paragraph [0112] (monitors the status of some or all information management operations involving databases or resources of data sets within its information management systems)) 
“migrating a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device))
“determining redo data corresponding to the activity, wherein the redo data has an associated redo rate” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage)) 
“replicating the activity to the standby database based at least in part on the redo data, wherein the replicating has an associated number of operations to perform” (Paragraph [0160] (a replication copy can be a mirror copy, for instance, where changes made to primary data are mirrored or substantially immediately copied to another location)). 
Rao does not EXPLICITLY discloses: determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttling the migrating the portion based at least in part on the catch-up time. 
However, Lee teaches:
“determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0075] (the speed with which a data system responds to a request from a user or an application may be dependent on many factors, but all systems are limited in the number of requests they can handle in a given period of time and when this happens, average throughput goes down)).
Also, Thanasekaran teaches:
“and throttling the migrating the portion based at least in part on the catch-up time” (Paragraph [0313] and Paragraph [0314] (throttling manager may read bandwidth values from shared memory area, which bandwidth values may have been previously updated to new values based on other conditions present in the client computing device and which may free up bandwidth for other data streams  that are still operating for other ongoing jobs)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Lee and Thanasekaran for “determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttling the migrating the portion based at least in part on the catch-up time” as The database operations are responsive to one or more requests for database operations in a workload replay file that is capable of being replayed to recreate new requests based on the captured requests (Lee, Paragraph [0009]) and the throttling manager may allocate and manage the available bandwidth across various jobs and their constituent data streams across the several data agents and/or media agent (Thanasekaran, Paragraph [0019]).  
Therefore, it would have been obvious to combine Rao, Lee and Thanasekaran.
As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13:
Rao, Lee and Thanasekaran teach the method as specified in the parent claim 11 above. 
Rao further teaches:
 “and identifying a redo rate generation rate over a second time period” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage))
“setting a status for a traffic light base on a comparison between the apply rate and the redo rate” (Paragraph [0070]  and Paragraph [0189] (the master storage manager may track status by receiving periodic status updates from the storage managers, may store status information and other information regarding its associated storage operation including a period in which the data object is modified and a time period, in which the data object is migrated to secondary or long term storage)).
Also, Lee further teaches:
 “evaluating if the catch-up time exceeds a threshold” (Paragraph [0010] (conditions can require that a lag between a primary database system and a second database system not exceed a threshold))
“identifying an average apply rate over a first time period” (Paragraph [0012] (generating average throughput for a database system to simulate high workloads)).
Also, Thanasekaran further teaches:
“and dynamically throttling the migrating responsive to the status” (Paragraph [0019] (a solution that provides intelligent local management of data stream throttling in data movement operations where it dynamically allocates and re-allocates bandwidth to data streams used by ongoing jobs)).

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 7 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 17:
Rao teaches:
“A computer readable memory having instructions stored thereon for managing a first primary database, a second primary database, and a standby database, that” (Paragraph [0061] (it can electronic data storage devices consisting of memory, generally used for mass storage of data, including, e.g., primary storage devices and secondary storage devices))
 “in response to execution by a processor, are operable to perform operations including” (Paragraph [0059] (comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors)) 
“monitor an activity of a selected one or more of: the first primary database, or the second primary database” (Paragraph [0110] (monitors the status of some or all information management operations)) 
“migrate a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device))
“determine a redo data corresponding to the activity, wherein the redo data has an associated redo rate” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage)) 
“replicate the activity to the standby database based at least in part on the redo data, wherein the replicating has an associated number of operations to perform” (Paragraph [0160] (a replication copy can be a mirror copy, for instance, where changes made to primary data are mirrored or substantially immediately copied to another location)). 
Rao does not EXPLICITLY discloses: determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttle the migration of the portion based at least in part on the catch-up time. 
However, Lee teaches:
“determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0075] (the speed with which a data system responds to a request from a user or an application may be dependent on many factors, but all systems are limited in the number of requests they can handle in a given period of time and when this happens, average throughput goes down)).
Also, Thanasekaran teaches:
“and throttle the migration of the portion based at least in part on the catch-up time” (Paragraph [0313] and Paragraph [0314] (throttling manager may read bandwidth values from shared memory area, which bandwidth values may have been previously updated to new values based on other conditions present in the client computing device and which may free up bandwidth for other data streams  that are still operating for other ongoing jobs)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Lee and Thanasekaran for “determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; and throttle the migration of the portion based at least in part on the catch-up time” as The database operations are responsive to one or more requests for database operations in a workload replay file that is capable of being replayed to recreate new requests based on the captured requests (Lee, Paragraph [0009]) and the throttling manager may allocate and manage the available bandwidth across various jobs and their constituent data streams across the several data agents and/or media agent (Thanasekaran, Paragraph [0019]).  
Therefore, it would have been obvious to combine Rao, Lee and Thanasekaran.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 13 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 6 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharya et al, (US PGPUB 20140149591), A foreign instance is transferred from a customer environment to a target infrastructure-as-a-service cloud environment as an image. The foreign instance is adjusted to standards of the infrastructure-as-a-service cloud environment to obtain an adjusted instance. The adjusted instance is registered into a management system of the infrastructure-as-a-service cloud environment.
Kono et al, (US PGPUB 20180095838), A source remote copy configuration in a source storage system is migrated to a destination storage system as a destination remote copy configuration. The destination primary storage apparatus of the destination storage system defines a virtual volume mapped to the primary volume provided by the source primary storage apparatus which is a storage area of the virtual volume; takes over a first identifier of the primary volume to the virtual volume; transfers, when the virtual volume receives an access request, the access request to the source primary storage apparatus to write data in the primary volume; after completion of copy of data from primary volume of the source primary storage apparatus into primary volume of the destination primary storage apparatus and secondary volume of the destination secondary storage apparatus.
Kim et al, (US PGPUB 20180246928), A computer implemented method is provided for determining a delay between a first database and an associated replicated database by replicating transactions of the first database in the replicated database, determining a delay between the two databases based on a commit timestamp from the first database and a timestamp associated with the commit transaction becoming visible in the replicated database. 
Barker et al, (US PGPUB 20130085998), Methods and systems for database migration from a multitenant database include taking a snapshot of an original database to be migrated with a hot backup process, such that the database is still capable of answering queries during the hot backup process; maintaining a query log of all queries to the tenant database after the hot backup process begins; initializing a new database at a target server using the snapshot; replaying the query log synchronize the new database with the original database. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163